Citation Nr: 0600939	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied service 
connection for pulmonary fibrosis.  The veteran filed a 
Notice of Disagreement in April 2002, and the RO issued a 
Statement of the Case (SOC) in April 2003.  In June 2003, the 
veteran filed a Substantive Appeal in which he requested a 
Board hearing at the RO.  In October 2003, the veteran 
withdrew his request for a Board hearing at the RO, and in 
April 2004 he requested a Board videoconference hearing.  The 
RO issued a Supplemental SOC (SSOC) in April 2004.  

In September 2005, the RO notified the veteran of a Board 
videoconference hearing that had been scheduled for him for a 
date in November.  The veteran failed to report for the 
hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.     § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
a June 2002 duty to assist letter from the RO to the veteran, 
it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist-to 
specifically include with respect to the current claim-or 
that sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  This 
should specifically include all records of Thomas H. Dittman, 
M.D., and Vivek N. Ahya, M.D., that support their opinions as 
to a nexus between the veteran's pulmonary fibrosis and his 
military service.   

The Board also finds that specific additional development of 
the claim is warranted.

The veteran contends that his pulmonary fibrosis is related 
to his military service.  The service medical records show 
treatment of the veteran for pulmonary complaints in January 
and February 1966 and October 1967.  In a February 2000 
statement, Dr. Dittman opined that it was possible that the 
veteran's pulmonary fibrosis arose out of incidents that 
occurred during his military service in Vietnam, with 
particular reference to an illness that he suffered in 1967 
that required hospitalization.  In a March 2002 statement, 
Dr. Ahya opined that the veteran's pulmonary fibrosis may be 
related to his military service, during which he apparently 
experienced respiratory failure in the jungles of Vietnam; 
the physician further indicated that the veteran had been 
noted to have clubbing of the fingertips since that time, 
which may have been an early sign of developing pulmonary 
problems.  

Received in July 2002 and July 2003 were an affidavit and a 
statement, respectively, from a service comrade who reported 
that the veteran was overcome with shortness of breath, 
dizziness, and coughing on one occasion in service in 1967.  
In a July 2003 statement, the veteran's wife reported that he 
had no clubbing of the fingers prior to service; that soon 
after his return home from military service in 1967, he began 
having shortness of breath and coughing; and that clubbing of 
the fingers was noted in 1973.  In a July 2003 statement, the 
veteran's brother stated that the veteran had no respiratory 
problems prior to military service, and that he witnessed him 
have episodes of shortness of breath after returning from 
service, including one instance in summer 1968.  In a July 
2003 statement, the veteran's daughter reported her 
observations of his constant cough and clubbed nails.

In written argument dated in December 2005, the veteran's 
representative suggested that the veteran be afforded a VA 
examination to obtained a definitive medical opinion 
regarding the relationship, if any, between the veteran's 
pulmonary fibrosis and his military service.  In light of the 
evidence discussed above, to include the medical opinions of 
Drs. Dittman and Ahya, the Board concurs.  A medical opinion, 
based on both examination of veteran and consideration of his 
documented medical history and assertions, as well as the 
assertions of those offering statements on his behalf, that 
addresses the relationship, if any, between the veteran's 
pulmonary fibrosis and his military service, would be helpful 
in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the Board finds that the RO should arrange for the 
veteran to undergo VA respiratory examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
veteran to provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any medical records 
pertaining to the matter on appeal that 
are not currently of record.  

The RO should specifically request that 
the veteran provide the appropriate 
authorization to enable it to obtain and 
associate with the claims file all 
records of Thomas H. Dittman, M.D., 
Internal Medicine Associates of Hazleton, 
Inc., 20 North Laurel Street, Suite 2A, 
Hazleton, Pennsylvania 18201; and Vivek 
N. Ahya, M.D., Program for Advanced Lung 
Disease and Lung Transplantation, 
University of Pennsylvania Health System, 
Department of Medicine, Ground Rhoads, 
36th and Hamilton Walk, Philadelphia, 
Pennsylvania 19104. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA respiratory examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should reflect discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
pulmonary fibrosis is the result of 
injury or disease incurred or aggravated 
during the veteran's military service.  
In rendering this opinion, the physician 
should specifically consider and address 
the February 2000 and March 2002 findings 
and opinions of Drs. Dittman and Ahya, 
respectively.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.
  
7  If the claim on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
current determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


